In re Louisiana State of; Public Safety & Corrections Dept, of; — Defendant(s); *1118Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, No. 486,044; to the Court of Appeal, First Circuit, No. 2002 CW 1049.
Granted. Based on the transcript, it appears the trial court and the parties contemplated that a written judgment would be signed, making the April 15, 2002 judgment the “ruling at issue” for purposes of Rule 4-8. Kosmitis v. Bailey, 96-1573 (La.10/4/96), 680 So.2d 1167. Accordingly, the ruling of the court of appeal is set aside, and the case remanded to the court of appeal to rule on the merits of the application.
KIMBALL, J., would deny the application.